Citation Nr: 1402697	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a December 2013 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, arthritis of the left knee is etiologically related to active service.


CONCLUSION OF LAW

Arthritis of the left knee was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for arthritis of the left knee as directly related to his period of active service.  He has testified that he injured his left knee by striking it into cement while running from his barracks to roll call.  He has further testified that he was placed in a cast from his left ankle to hip for several months during active service.  

With regards to an in-service left knee injury, the record reflects the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  The Board is mindful that in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  

While the Veteran has stated that he does not have service treatment records in his possession, he has submitted two lay statements in support of his claim.  First, a July 2009 statement from his brother, who served in the same unit with the Veteran, indicates the Veteran fell into a cement culvert and was then taken to the infirmary, where he was fitted with a full length cast from the ankle to the hip.  The Veteran's brother stated he witnessed the entire incident, and that the Veteran was in a cast for at least five to eight months.  The Veteran also submitted a December 2013 statement from H.C., his ex-wife, wherein she indicated she and the Veteran began dating in approximately 1955, and that she was well aware of his in-service knee injury.  H.C. further stated that throughout their nearly 30 years of marriage, the Veteran complained of left knee pain, which often limited his activities.

Significantly, the Veteran submitted a December 2013 private medical opinion, wherein Dr. Kapulskey stated that the current findings of traumatic arthritis of the left knee are consistent with having been caused by the in-service injury described by the Veteran with a reasonable degree of medical certainty.  Dr. Kapulskey further stated that he believes the Veteran's current unilateral knee findings are from the in-service injury.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

While there is no overt medical evidence to establish the Veteran injured his left knee in service, the Board again notes his service treatment records have been destroyed through no fault of his own.  Therefore, relying on the statements submitted by the Veteran's brother and ex-wife, and resolving all doubt in favor of the Veteran, the Board accepts his testimony regarding his in-service left knee injury as credible.  Having conceded the in-service injury as having occurred, the Board also accepts Dr. Kapulskey's statement as providing a nexus between the Veteran's current left knee arthritis and his active service.

For these reasons, resolving all doubt in favor of the Veteran, the Board finds that service connection for arthritis of the left knee is warranted.


ORDER

Service connection for arthritis of the left knee is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


